The question involved: In determining the amount of the 1937 ad valorem
taxes to be assessed and imposed by Mecklenburg County upon the taxable "solvent credits" of the Piedmont Fire Insurance Company, is the Piedmont Fire Insurance Company entitled to deduct from its otherwise taxable "solvent credits" the amount of its "unearned premiums" as of the tax return date?
The court being evenly divided in opinion, Seawell, J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision of this action without becoming a precedent. Nebel v. Nebel, 201 N.C. 840;McMahan v. Basinger, 211 N.C. 747; Braswell v. Town of Wilson, 212 N.C. 833.
The judgment of the court below is
Affirmed. *Page 99